No. 07-17-00179-CV


In the Interest of K.P., a Child             §      From the 320th District Court
                                                      of Potter County
                                             §
                                                    September 20, 2017
                                             §
                                                    Opinion by Justice Parker
                                             §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated September 20, 2017, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


       It is further ordered that this decision be certified below for observance.


                                           oOo